Title: From George Washington to William Livingston, 26 February 1780
From: Washington, George
To: Livingston, William


          
            Dear Sir
            Head Quarters Morris Town 26th Feby 1780.
          
          I was last night honored with your Excellency’s letter of the 22d. I had on the 20th transmitted you as accurate a Return as could then be obtained of the number of Men serving in the three Battalions of the State and in the additional Corps. I have since recd a Return of Major Lees Corps dated the 20th Decemr last, in which I find fifty non Commd Officers and privates belonging to the State—that number is therefore to be deducted from the deficiency struck in my letter of the 20th. I have the honor to be with the greatest Esteem yr Excellency’s most obt Servt
          
            Go: Washington
          
        